Title: From Thomas Jefferson to Napoleon Bonaparte, 13 January 1809
From: Jefferson, Thomas
To: Bonaparte, Napoleon


                        
                            
                        13 Jan. 1809
                     
                        
                        Thomas Jefferson President of the United States of America, To Our Great and Good Friend His Imperial & Royal Majesty the Emperor of the French, King of Italy and Protector of the Confederation of the Rhine.
                  
                  I have just received your Imperial Majesty’s letter of the 29th of March 1807 communicating the intelligence that the Princess Eugéne Napoleon, Vice Queen of Italy, was happily delivered on the 14 of that month of a Princess who had received the name of Josephine.
                  The friendly interest which the United States take in an event so conducive to the happiness of your Majesty and your Imperial family requires that I should not delay a tender of the congratulations, with assurances of our esteem and friendship: And I pray God to have you Great and Good friend in his holy keeping.
                  Written at the City of Washington the Thirteenth day of January A. D. 1809
                  your Good Friend
                        
                            Th: Jefferson
                     
                     By the President
                     James Madison Secy of State
                        
                    